Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 1 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 2 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 3 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 4 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 5 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 6 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 7 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 8 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 9 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 10 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 11 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 12 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 13 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 14 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 15 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 16 of 24




                       EXHIBIT A
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 17 of 24
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 18 of 24




                        EXHIBIT B
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 19 of 24




                      I D
  V O
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 20 of 24




                       EXHIBIT C
                         Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 21 of 24
                                                                                                                             MURPGLO-01                                       LDEYO
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                    8/21/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT Lauri Deyo
PRODUCER                                                                                    NAME:
Ellard Insurance Agency, LLC.                                                               PHONE                                                   FAX
                                                                                            (A/C, No, Ext): (281) 377-1751                          (A/C, No):
25511 Budde Rd., Suite 3603                                                                 E-MAIL
The Woodlands, TX 77380                                                                     ADDRESS: Lauri@ellardinsurance.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #
                                                                                            INSURER A : Lloydsof London
INSURED                                                                                     INSURER B : The Hartford Financial Insurance Group Inc. 29424

                 Murphy Global Logistics                                                    INSURER C :
                 2001 Timberloch Place, Suite 500                                           INSURER D :
                 The Woodlands, TX 77380
                                                                                            INSURER E :
                                                                                            INSURER F :

COVERAGES                                   CERTIFICATE NUMBER:                                                                  REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE               INSD WVD              POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                             LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE                $
                                                                                                                                                                           1,000,000
                 CLAIMS-MADE   X    OCCUR                     MPL4502314.20                          7/31/2020     7/31/2021      DAMAGE TO RENTED
                                                                                                                                  PREMISES (Ea occurrence)       $
                                                                                                                                                                              50,000
                                                                                                                                  MED EXP (Any one person)       $
                                                                                                                                                                               5,000
                                                                                                                                  PERSONAL & ADV INJURY          $
                                                                                                                                                                           1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $
                                                                                                                                                                           2,000,000
       X POLICY       PRO-          LOC
                      JECT                                                                                                        PRODUCTS - COMP/OP AGG         $
           OTHER:                                                                                                                                                $
                                                                                                                                  COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY                                                                                                       (Ea accident)                  $
           ANY AUTO                                                                                                               BODILY INJURY (Per person)     $
           OWNED                  SCHEDULED
           AUTOS ONLY             AUTOS                                                                                           BODILY INJURY (Per accident) $
           HIRED                  NON-OWNED                                                                                       PROPERTY DAMAGE
           AUTOS ONLY             AUTOS ONLY                                                                                      (Per accident)               $
                                                                                                                                                                 $
           UMBRELLA LIAB            OCCUR                                                                                         EACH OCCURRENCE                $
           EXCESS LIAB              CLAIMS-MADE                                                                                   AGGREGATE                      $
           DED        RETENTION $                                                                                                                                $
 B                                                                                                                                     PER             OTH-
       WORKERS COMPENSATION
       AND EMPLOYERS' LIABILITY
                                                                                                                                  X    STATUTE         ER
                                            Y/N               61 WBC AH1LV9                          7/31/2020     7/31/2021                                               1,000,000
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                           E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
                                                                                                                                                                           1,000,000
       If yes, describe under                                                                                                                                              1,000,000
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $
 A Professional/E&O                                           MPL4502314.20                          7/31/2020     7/31/2021 Each Claim                                    1,000,000
 A Professional/E&O                                           MPL4502314.20                          7/31/2020     7/31/2021 Aggregate                                     1,000,000


DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
The General Liability/Professional Liability includes an automatic blanket additional insured endorsement that provides additional insured status to the
certificate holder only when there is a written contract between the named insured and the certificate holder requiring such status.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 United States Trustee                                                        ACCORDANCE WITH THE POLICY PROVISIONS.
                 Southern and Western District
                 Region 7
                 515 Rusk, Room 3516                                                        AUTHORIZED REPRESENTATIVE

                 Houston, Texas 77002
                 Fax 713-718-4670
ACORD 25 (2016/03)                                                                         © 1988-2015 ACORD CORPORATION. All rights reserved.
                                                  The ACORD name and logo are registered marks of ACORD
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 22 of 24




                       EXHIBIT D
       Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 23 of 24




  MURPHY SHIPPING & COMMERCIAL SERVICS, INC. D/B/A/ MURPHY GLOBAL
                           LOGISTICS
     UNANIMOUS WRITTEN CONSENT IN LIEU OF SPECIAL MEETING OF
                          DIRECTORS

        The undersigned, being all of the Directors and Shareholders of Murphy Shipping &
Commercial Services, D/B/A Murphy Global Logistics, a corporation organized and existing
under the laws of the State of Texas (sometimes referred to as the “Corporation”), do hereby
pursuant to said laws and bylaws, take, consent to and vote in favor of the following actions and
adopt the following resolutions, all as if such actions were taken and consented to, and such
resolutions were adopted, at a special meeting of the Directors of the Corporation, and do hereby
waive all notice in connection with such actions:

Approval of Filing of a Petition for Relief under Title 11, Chapter 11 of the United States
Bankruptcy Code to Effect a Plan of Reorganization

        RESOLVED, that the undersigned directors of the Corporation, believes that it is in the
best interest of the Corporation to promptly file a petition for relief under the provisions of Title
11, Chapter 11 of the Bankruptcy Code to pursue an orderly plan of reorganization of the
Company without harassment and undue interference from the parties involved in probate
proceedings of the Estate of the former 60% shareholder, Ronald R. Johns, Sr.


Execution and Delivery of any Ancillary Documents

        FURTHER RESOLVED, that The President of the Company, Jerry Rowell, is hereby
authorized, for and on behalf of the Corporation, to execute, acknowledge and deliver any and all
such additional filings, pleadings, agreements, documents, instruments and other papers
(collectively, “Ancillary Filing Documents”), and to do or cause there to be done any and all
such acts and deeds (collectively, “Ancillary Filing Actions”), which the President in his sole
discretion and judgment, or on the advice of counsel, deem necessary, advisable or proper to
effect the implementation of this and each of the foregoing resolutions; the execution and
delivery of any such Ancillary Filing Documents or the taking of any such Ancillary Filing
Actions by the officer shall be conclusive evidence that the same have been approved in all
respects by the Corporation.

Ratification of Prior Acts

        FURTHER RESOLVED, that the Directors hereby ratify on behalf of the Corporation,
and adopt, approve, and affirm all acts and deeds of Jerry Rowell heretofore performed for or in
the name or on behalf of the Corporation in entering into, executing, performing, carrying out or
otherwise pertaining to the arrangements and intentions authorized by these resolutions, and
declare such acts and deeds to be binding on the Corporation.

        IN WITNESS WHEREOF, each of the Shareholders and Directors has executed and
delivered this Unanimous Consent on behalf of the Corporation, Directors, and Shareholders,
and as of the 12th day of August 2020.


Consent of Directors and Shareholders of Murphy Global Logistics – Page 1
Case 20-34049 Document 11-1 Filed in TXSB on 08/24/20 Page 24 of 24
